FILED
                              NOT FOR PUBLICATION                             MAR 18 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 DAVID PUTZER,                                    No. 09-17335

                Plaintiff - Appellant,            D.C. No. 3:07-cv-00620-LRH-
                                                  VPC
   v.

 JAMES DONNELLY; et al.,                          MEMORANDUM *

                Defendants - Appellees.



                      Appeal from the United States District Court
                               for the District of Nevada
                       Larry R. Hicks, District Judge, Presiding

                               Submitted March 16, 2010 **
                                San Francisco, California

Before: SCHROEDER, PREGERSON and RAWLINSON, Circuit Judges.

        David Putzer, a Nevada state inmate, appeals pro se the district court’s

denial of his request for preliminary injunctive relief against appellee prison



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
officials. Putzer seeks permission to attend a religious candle-lighting ceremony

held at the prison. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we

affirm.

       We express no view on the merits of the underlying complaint. Our sole

inquiry is whether the district court abused its discretion in denying preliminary

injunctive relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008);

see Winter v. Natural Resources Defense Council, 129 S. Ct. 365, 374 (2008)

(listing factors for district court to consider); Sports Form, Inc., 686 F.2d 750, 752-

53 (9th Cir. 1982) (explaining limited scope of review) We conclude the district

court did not abuse its discretion. Accordingly, we affirm the district court’s order

denying the preliminary injunction.

       AFFIRMED.




MVD/Inventory                              2                                    09-17335